DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive.
The applicant argues that Li fails to teach reference information indicates a position of a reference region used to predict the current block, and the reference region is a pre-reconstructed region spatially adjacent to the current block.  The examiner respectfully disagrees.  First, the template in Figure 8 represents the pre-reconstructed region spatially adjacent to the current block.  While, the examiner concedes that the reference information provides a position and size of a search window.  The search window leads to a best match to a co-located template for the template that is spatially adjacent to the current block.  The applicant states that the reference information indicates without any further clarification as the operation of the reference information.  Thus, the examiner believes it is appropriate to include the search window would lead one of ordinary skill in the art to conclude that the search window gives an indication of the reference region adjacent to the current block through the co-located template.
Further, Li teaches a L-shaped reference region for the template and suggests that the template could be broken up in to one or more regions.  The L-shaped region if broken would cover all the required areas in the claim limitation and further sense only one region would be selected as a best match would further mean that some but not all the pixels from the reference region would be used.  The examiner does not agree with the applicant’s assertion that Li fails to teach predict using only some of the pixels because the applicant fails to clearly point out a distinction between Li based on the broadness of the claim language.
Therefore, the examiner maintains the argument that Li anticipates the instant application.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 - 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US 2016/0286232 hereafter Li).
As per claim 1, Li discloses a method for decoding video data, the method comprising:
decoding reference information of a current block from a bitstream, the reference information indicating a position of a reference region used to predict the current block, the reference region being a pre-reconstructed region spatially adjacent to the current block (Figure 8; ¶ 166: The size and location of search windows 154 and 158 may be pre-defined or may be signaled in a bitstream.);
determining, based on the reference information, the reference region for the current block among a plurality of candidate regions pre-defined in a decoding apparatus (¶ 158); and
predicting the current block based on the reference region,
wherein the plurality of candidate regions includes a first candidate region including a top neighboring region to the current block and a top-right neighboring region to the current block, a second candidate region including a left neighboring region to the current block and a bottom-left neighboring region to the current block, and a third candidate region including the top neighboring region to the current block and the left neighboring region to the current block (Figure 8; ¶ 161: While the example of FIG. 8 illustrates template 124 as an L-shaped block of video data, it should be understood that other templates may be used. For example, the video coder may use multiple blocks as a template, e.g., one or more blocks positioned to the left of prediction target 122 and one or more blocks positioned above prediction target 122.)
wherein the decoded reference information equal to a first value indicates the first candidate region is used as the reference region for the current block, 2321176.0004 wherein the decoded reference information equal to a second value indicates that the second candidate region is used as the reference region for the current block, and wherein the decoded reference information equal to a third value indicates that the third candidate region is used as the reference region for the current block (¶ 166: The size and location of search windows 154 and 158 may be pre-defined or may be signaled in a bitstream.).
As per claim 6, Li discloses the method of claim 1, wherein the current block is predicted using only some pixels, not all of pixels in the reference region (¶ 158; For example, the video coder may perform a motion search to identify a first set of reference data (e.g., best match 130) that corresponds to a second set of reference data outside of prediction target 122 (e.g., template 124)).
Regarding claim 7, arguments analogous to those presented for claim 1 are applicable for claim 7.
Regarding claim 8, arguments analogous to those presented for claim 1 are applicable for claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/           Primary Examiner, Art Unit 2487